DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CYPRIANNE ROOKWOOD,
                            Appellant,

                                     v.

                          HANIF K. BARNES,
                              Appellee.

                              No. 4D17-2326

                              [April 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Ruth Gundersen, Judge; L.T. Case No. FMCE 11-
010002 (42/98).

  Robin F. Hazel of Hazel Law, P.A., Pembroke Pines, for appellant.

  Victor H. Waite of Law Office of Victor H. Waite, P.A., Hollywood, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.